Citation Nr: 1708102	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Evaluation of lumbar myofascial strain syndrome, evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1996 to June 2000.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision of a Decision Review Officer (DRO) that granted service connection for degenerative disc disease of the lumbar spine evaluated as 10 percent disabling effective from the date of claim on April 27, 2000.  The Veteran timely appealed for a higher initial rating.

In September 2010, the Board remanded the matters for additional development, to include consideration of the rating criteria for intervertebral disc syndrome.  In April 2014, the DRO granted service connection and assigned two separate 10 percent disability evaluations for associated radiculopathy of the lower extremities.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2014, the Veteran and her husband testified during a video conference hearing before the undersigned.  In a December 2015 decision, the Board, in pertinent part, denied higher disability ratings for the Veteran's lumbar spine disability.

The Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Partial Remand, the parties moved to vacate the portion of the Board decision that denied a disability rating in excess of 10 percent for the Veteran's lumbar spine disability; and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In December 2016, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  This evidence consisted primarily of a vocational assessment, an affidavit from the Veteran, and a summary of Social Security earnings.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.  In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected disabilities render her unemployable.  While the Board previously remanded a TDIU claim in December 2015 for additional development, the matter again is before the Board in light of the holding in Rice.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her attorney when further action is required.


REMAND

In evaluating the Veteran's request for higher disability ratings and for an inferred TDIU, the Board considers the medical evidence of record.

During a June 2009 VA examination, the Veteran reported worsening low back pain with radiating pain to posterior legs from thighs to ankles.  She reported flare-ups of moderate intensity occurring weekly and lasting from one-to-two days.  Precipitating factors included sitting more than twenty minutes, lifting more than five-to-ten pounds, walking, and climbing and descending stairs.  Ranges of motion of the thoracolumbar spine in June 2009 were reduced; and the examiner noted objective evidence of pain on ranges of motion and following repetitive motion.  

During an April 2011 VA (contract) examination, the Veteran reported the following symptoms:  stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She also reported weakness of the leg, and denied any bowel or bladder problems.  She reported that her pain was exacerbated by physical activity and occurred spontaneously; it was relieved by rest and medication.  The Veteran reported that she could function with medication.  During flare-ups, she experienced functional impairment described as limited by pain in activities such as prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  Her treatment was intermittent and consisted of physical therapy and chiropractic adjustments, as well as medication.  She reported no incapacitation in the previous 12 months.  


The parties to the July 2016 Joint Motion for Partial Remand essentially agreed that the examination reports of record neither adequately described the Veteran's functional loss during flare-ups, nor the duration and frequency of such flare-ups.  Specifically, an examination that does not discuss the functional loss attributable to reported flare-ups is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.

In a December 2016 affidavit, the Veteran described having incapacitating flare-ups approximately three times per week; and indicated that, during such flare-ups, she had to lie down with her knees kept straight in an attempt to realign her spine.  In addition to pain, the Veteran described feeling nausea; and indicated that the flare-ups lasted about two-to-four hours. 

Based upon the motion, the Veteran is entitled to a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from March 2012 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected lumbar myofascial strain syndrome and for any functional impairment, including during flare-ups, and for employability.

The examiner should specifically report the ranges of motion of the thoracolumbar spine.  Ranges of motion testing should be conducted in active motion, passive motion, weight-bearing, and non-weight-bearing; and all results reported.  If any such testing is not warranted for the disability in question, the examiner should clearly explain why that is so.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks. 

The examiner should opine as to whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Specifically, the examiner should describe any functional loss during flare-ups, the duration and frequency of such flare-ups, and describe any incapacitating exacerbations.
 
3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and her attorney until they are notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



